Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 1 of 16 Page ID #591
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




                                           In the

                United States Court of Appeals
                             For the Seventh Circuit
                                 ____________________
            No. 18-3735
            MARION HEALTHCARE, LLC, et al.,
                                                          Plaintiffs-Appellants,
                                             v.

            BECTON DICKINSON & COMPANY, et al.,
                                                          Defendants-Appellees.
                                 ____________________

                      Appeal from the United States District Court for the
                                 Southern District of Illinois.
               No. 3:18-cv-01059-NJR-RJD — Nancy J. Rosenstengel, Chief Judge.
                                 ____________________

               ARGUED SEPTEMBER 27, 2019 — DECIDED MARCH 5, 2020
                            ____________________

               Before WOOD, Chief Judge, and KANNE and BARRETT, Circuit
            Judges.
                 WOOD, Chief Judge. Since the Supreme Court’s decision in
            Illinois Brick v. Illinois, 431 U.S. 720 (1977), only those buyers
            who purchased products directly from the antitrust violator
            have a claim against that party for treble damages. “Indirect
            purchasers” who paid too much for a product because cartel
            or monopoly overcharges were passed on to them by middle-
            men must take their lumps and hope that the market will
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 2 of 16 Page ID #592
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            2                                                   No. 18-3735

            eventually sort everything out. See, e.g., Sharif Pharm., Inc. v.
            Prime Therapeutics, LLC, Nos. 18-2725 and 18-3003, 2020 WL
            881267 at *2 (7th Cir. Feb. 24, 2020). Matters are diﬀerent, how-
            ever, when a monopolist enters into a conspiracy with its dis-
            tributors. In such cases, “the first buyer from a conspirator is
            the right party to sue.” Paper Sys. Inc. v. Nippon Paper Indus.
            Co., 281 F.3d 629, 631 (7th Cir. 2002).
                The plaintiﬀs in this case (“the Providers”) are healthcare
            companies that purchased medical devices manufactured by
            Becton Dickinson & Company. Healthcare providers often do
            not purchase medical devices directly from the manufacturer;
            instead, they join a group purchasing organization, known in
            the trade as a GPO. The GPO negotiates prices with the man-
            ufacturer on behalf of its members. It then presents the terms
            to the provider, which has the opportunity to accept them or
            reject them. If the provider agrees to the terms, it chooses a
            distributor to deliver the product. The distributor then enters
            into contracts with the healthcare provider and the manufac-
            turer. These contracts obligate the distributor to procure the
            products from the manufacturer and to sell them to the pro-
            vider. The distribution contracts with the providers incorpo-
            rate the price and other terms of the agreements that the GPO
            negotiated, plus a markup for the chosen distributor.
                Our Providers purchased medical devices in the manner
            just described. A GPO negotiated with Becton on the Provid-
            ers’ behalf, and a distributor delivered the devices. Had Bec-
            ton acted alone, selling its products to an independent distrib-
            utor, which then sold them to a healthcare provider, no one
            doubts that the Illinois Brick rule would bar the provider from
            suing Becton for any alleged monopoly overcharges. But
            these transactions were more complex. The Providers allege
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 3 of 16 Page ID #593
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            No. 18-3735                                                    3

            that Becton, the GPOs, and the distributors (to whom we refer
            collectively as Becton unless the context requires otherwise)
            joined forces in a conspiracy and engaged in a variety of anti-
            competitive measures, including exclusive-dealing and pen-
            alty provisions. Becton moved to dismiss, arguing that the Il-
            linois Brick rule barred the case despite the Providers’ allega-
            tions of conspiracy.
                The district court agreed with Becton that the Illinois Brick
            rule applied on these facts and that dismissal was therefore
            required. It found the conspiracy rule inapplicable not be-
            cause of any failure to plead conspiracy adequately, but be-
            cause this case did not involve simple vertical price-fixing.
            This, we conclude, was in error. At the same time, we con-
            clude that as of now the Providers have failed adequately to
            allege the necessary conspiracy with the distributors, and per-
            haps with the GPOs. Because the district court’s ruling de-
            pended so heavily on an error of law relating to Illinois Brick,
            we have decided to vacate the court’s decision and remand
            for further proceedings.
                                            I
                We present the facts in the light most favorable to the Pro-
            viders without vouching for anything. Each of the Providers
            has purchased conventional syringes, safety syringes, and
            safety IV catheters from Becton. They allege that Becton
            charges supracompetitive prices for these products. It is able
            to do so, they assert, because it has monopoly power in the
            relevant nationwide market and is unlawfully maintaining
            that power through anticompetitive contract arrangements
            among itself, the GPOs, and the distributors.
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 4 of 16 Page ID #594
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            4                                                  No. 18-3735

                In order to accomplish its goals, Becton took several steps.
            The first addressed its relationship to the GPOs. Although the
            GPOs are supposed to negotiate at arms’ length, with their
            members’ best interests in mind, Becton ensured that their
            loyalty would run to Becton, by bribing them with millions of
            dollars annually in so-called administrative fees to include
            anticompetitive terms in the contract. These terms include
            penalty pricing for healthcare providers who fail to purchase
            a certain amount of their devices from Becton. Second, the
            Providers allege that the distributor agreements prop up the
            unfair terms of the contracts that the GPOs negotiate. Third,
            they allege that the agreements between Becton and the dis-
            tributors include hidden commitments to make payments to
            the GPOs based on the volume of Becton products sold under
            the contracts. Becton pays distributors for selling more of its
            products, and in return, the distributors agree to promote Bec-
            ton products above the products of competitors. The Provid-
            ers allege that this network of contracts allows Becton to
            charge prices well above those of its competitors.
                Following industry practice, the Providers did not buy di-
            rectly from Becton. They relied upon the GPO system de-
            scribed above, unaware of the distortions Becton had intro-
            duced. The distributors purchased the medical devices from
            Becton at the rates negotiated by the GPOs, and the Providers
            then purchased the devices from the distributors. Because
            they did not purchase directly from Becton, the Providers
            may pursue Becton itself only if they have properly alleged a
            conspiracy.
                                           II
               Section 4 of the Clayton Act states that “any person who
            shall be injured in his business or property by reason of
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 5 of 16 Page ID #595
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            No. 18-3735                                                     5

            anything forbidden in the antitrust laws may sue therefor,”
            and is entitled to treble damages for the violation. 15 U.S.C.
            § 15. In this instance, however, the words “any person” can-
            not be taken literally. Instead, the Supreme Court has read
            them in the context of the statute as a whole and has inferred
            that certain limitations exist. One such limitation was an-
            nounced in Illinois Brick, where the Court held that, in general,
            a downstream plaintiﬀ cannot sue an alleged monopolist or
            cartel member on a theory that a middleman passed an anti-
            competitive overcharge on to her. Under Illinois Brick, only a
            purchaser who purchased goods directly from the monopolist
            (or cartel member) can claim damages. That purchaser is en-
            titled to the full value of the damages stemming from the
            overcharge, even if it passed on some or all of the overcharge
            to downstream purchasers and consequently mitigated the
            damage it suﬀered. See Hanover Shoe, Inc. v. United Shoe Ma-
            chinery Corp., 392 U.S. 481 (1968). A plaintiﬀ who asserts that
            it indirectly bore the brunt of an overcharge passed on by the
            direct purchaser has no claim.
                The Supreme Court based its decision in Illinois Brick on
            several rationales. First, the Court concluded that “whatever
            rule is to be adopted regarding pass-on in antitrust damages
            actions, it must apply equally to plaintiﬀs and defendants.”
            431 U.S. at 728. It did so in part because it feared that an asym-
            metrical rule that prohibited a pass-on defense but permitted
            oﬀensive use of passing-on “would create a serious risk of
            multiple liability for defendants.” Id. at 730. Moreover, the
            Court suspected that the diﬃculties in analyzing price and
            output decisions would be prohibitive. Id. at 731–32. The di-
            rect purchaser is not necessarily free to pass on the full
            amount of a monopoly overcharge; its range of action will be
            constrained by the elasticity of demand in the downstream
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 6 of 16 Page ID #596
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            6                                                    No. 18-3735

            market. Furthermore, the Court believed that enforcement of
            the antitrust laws would be better served “by concentrating
            the full recovery for the overcharge in the direct purchasers
            … .” Id. at 735.
               Although Illinois Brick rejected “attempts to carve out ex-
            ceptions … for particular types of markets,” id. at 744, it did
            carry forward the limited carve-out that Hanover Shoe had rec-
            ognized for “a pre-existing cost-plus contract.” Id. at 736. Even
            that exception, however, has been interpreted narrowly, as
            the Court demonstrated when it found that a public utility’s
            prices, by law passed on to final consumers, did not qualify.
            See Kansas v. UtiliCorp United, Inc., 497 U.S. 199 (1990). The
            present case, however, does not depend on that exception or
            any other deviation from the general rule, as we will see.
                 Even the strictest application of the Illinois Brick rule re-
            quires the court to identify which entity is the seller and
            which the direct purchaser. The case of Reiter v. Sonotone
            Corp., 442 U.S. 330 (1979), illustrates this point. In that case,
            Sonotone was vertically integrated, and so it sold its hearing
            aids directly to final consumers. One such consumer brought
            a class action against five companies, alleging illegal price-fix-
            ing and other antitrust violations. The defendants argued that
            the Clayton Act’s requirement of injury in one’s “business or
            property” did not encompass consumer harm, but the Court
            rejected that narrow reading, finding instead that the term
            “property” “comprehends anything of material value owned
            or possessed,” id. at 338, and thus easily covered the con-
            sumer’s loss of money. But the critical point here is that the
            consumer was the first direct purchaser from the cartel mem-
            ber, and so her suit was not barred by the recently announced
            Illinois Brick rule.
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 7 of 16 Page ID #597
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            No. 18-3735                                                       7

                Vertical integration can occur either by internalizing func-
            tions within one firm, as one sees in Reiter, or by contract. But
            contractual vertical integration presupposes independent
            firms. In that instance, as we explained in Toys “R” Us v. Fed.
            Trade Comm’n, 221 F.3d 928 (7th Cir. 2000), the manufacturer
            has an incentive to get the best deal it can from its distributors,
            both in terms of price and in terms of necessary services. Id. at
            937. That will cause the manufacturer to sell its goods to
            whichever distributor will accomplish the distribution func-
            tion as eﬃciently as possible. The manufacturer’s interests
            thus align with those of the consumer who buys from the dis-
            tributor, not with those of the distributor.
                This dynamic breaks down if there is a conspiracy be-
            tween the manufacturer and the distributor and the point of
            that conspiracy is to support supracompetitive prices for the
            ultimate consumer. Rather than keeping both its prices (inclu-
            sive of distribution costs) as attractive as possible (i.e. as low
            as possible) for consumers, as one would expect in a compet-
            itive market, the manufacturer/distributor conspiracy has a
            way to extract supracompetitive profits from consumers. Or
            at least it can do so if it has enough market power. But market
            power is a separate element of a plaintiﬀ’s claim. The only
            point here is that Illinois Brick is not a barrier to suit on behalf
            of a purchaser who dealt with a member of the conspiracy.
                This is what we mean when we speak of a conspiracy “ex-
            ception” to the Illinois Brick rule. It is not so much a real ex-
            ception as it is a way of determining which firm, or group of
            firms collectively, should be considered to be the relevant
            seller (and from that, identifying which one is the direct pur-
            chaser) for purposes of the rule. We recognized this point in
            Paper Systems, 281 F.3d at 629. In that case, paper distributors
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 8 of 16 Page ID #598
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            8                                                     No. 18-3735

            sued paper manufacturers that had allegedly conspired to fix
            prices. The distributors had purchased some of the products
            through trading houses that allegedly had participated in the
            conspiracy. We found that the distributors had a claim under
            the antitrust laws, because they were “the first purchasers
            from outside the conspiracy.” Id. at 631. They faced no Illinois
            Brick bar, because they dealt directly with the conspiracy and
            were thus entitled to the full amount of its overcharge. Id. at
            633. See also Fontana Aviation, Inc. v. Cessna Aircraft Co., 617
            F.2d 478, 481 (7th Cir. 1980) (“We are not satisfied that the Il-
            linois Brick rule directly applies in circumstances where the
            manufacturer and the intermediary are both alleged to be co-
            conspirators in a common illegal enterprise resulting in in-
            tended injury to the buyer.”); In re Brand Name Prescription
            Drugs Antitrust Litig., 123 F.3d 599, 604–05 (7th Cir. 1997).
                The fact that antitrust liability is joint and several rein-
            forces the appropriateness of looking to the first sale outside
            the conspiracy. See Paper Systems, 281 F.3d at 632 (“Nothing
            in Illinois Brick displaces the rule of joint and several liability,
            under which each member of a conspiracy is liable for all
            damages caused by the conspiracy’s entire output.”). That is
            why we said in Paper Systems that it is better to think of the
            right to sue co-conspirators not as an exception to Illinois
            Brick, but instead as a rule inhering in Illinois Brick that allo-
            cates the right to collect 100% of the damages to the first non-
            conspirator in the supply chain. Id. at 631–32. A contrary rule
            that looked behind the conspiracy to the role each member
            played would render upstream antitrust violators eﬀectively
            immune from suit through the simple expedient of conspiring
            with a middleman or distributor to pass on the inflated prices.
            Other circuits to consider the issue have come to the same
            conclusion. See Insulate SB, Inc. v. Advanced Finishing Sys., Inc.,
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 9 of 16 Page ID #599
   Case:Case:
         18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92     Filed: Filed:
                                                 03/05/2020
                                                        03/27/2020
                                                                Pages:
                                                                    Pages:
                                                                       16 16




            No. 18-3735                                                         9

            797 F.3d 538 (8th Cir. 2015); Lowell v. Am. Cyanamid Co., 177
            F.3d 1228 (11th Cir. 1999); Arizona v. Shamrock Foods Co., 729
            F.2d 1208 (9th Cir. 1984).
                 The district court here recognized that Illinois Brick does
            not bar suits brought by direct purchasers from a conspiracy,
            but it thought nonetheless that the Providers’ suit could not
            go forward. It found that the existence of a conspiracy mat-
            tered only for cases of price fixing, as opposed to other forms
            of anticompetitive activity; as we noted, it thus saw no need
            to delve into the adequacy of the conspiracy allegations. In its
            view, cases outside of the arena of price fixing implicated the
            same considerations that led the Supreme Court to adopt the
            Illinois Brick rule in the first place. In particular, it thought that
            it would be too diﬃcult to calculate which portion of the over-
            charge the distributor had absorbed or to ascertain how much
            of the distributor’s profits came from fair pricing rather than
            anticompetitive overcharges.
                 We see nothing in either the Illinois Brick line of cases or
            the conspiracy line that supports this distinction. The central
            point of Illinois Brick is to allocate the right to recover to one
            and only one entity in the market. It is just as easy to do that
            in the present case, where that entity is the Provider group
            and the mechanisms that the conspiracy uses to push up
            prices include exclusive dealing arrangements and bribes or
            kickbacks, as it is if the entity is the same Provider group but
            the anticompetitive activity is a more direct agreement to raise
            prices. Whatever diﬃculties there may be in calculating dam-
            ages in a case such as this one, they are not enhanced by the
            complex downstream tracing that the Court rejected in both
            Illinois Brick and UtiliCorp. Indeed, UtiliCorp reinforced the
            need for one simple rule, when the Court stated that it would
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 10 of 16 Page ID #600
   Case:Case:
          18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92      Filed: Filed:
                                                  03/05/2020
                                                         03/27/2020
                                                                 Pages:
                                                                     Pages:
                                                                        16 16




             10                                                  No. 18-3735

             be “an unwarranted and counterproductive exercise to liti-
             gate a series of exceptions” to the Illinois Brick rule in cases
             where “economic assumptions underlying” the rule “might
             be disproved.” 497 U.S. at 217.
                  The relevant inquiry in determining the applicability of Il-
             linois Brick focuses on the relationship between the seller and
             the purchaser, not the diﬃculty of assessing the overcharge.
             The Supreme Court confirmed this in Apple Inc. v. Pepper, 139
             S. Ct. 1514 (2019). There, consumers who had purchased
             “apps” from Apple’s “App Store” sued, arguing that Apple
             had monopolized the retail market for the sale of iPhone apps
             and had used its power to overcharge consumers. Apple ar-
             gued that the critical question was “who sets the price,” id. at
             1522, not who was the direct seller. It reasoned that because it
             did not set the retail price, it could not be sued under Illinois
             Brick, even though the consumers had purchased the apps di-
             rectly from it. The Court rejected this argument, holding that
             Illinois Brick “established a bright-line rule where direct pur-
             chasers … may sue antitrust violators from whom they pur-
             chased a good or service.” Id. While the details of Apple are
             diﬀerent from the facts before us, the same rule applies. Apple
             confirms that Illinois Brick is a bright-line rule allocating the
             right to sue to direct purchasers alone, not a rule that requires
             analysis of competing policy justifications in each case. The
             relationship between the buyer and the seller, rather than the
             nature of the alleged anticompetitive conduct, governs
             whether the buyer may sue under the antitrust laws.
                 Becton has other arguments, however. It contends that
             when a manufacturer and a distributor have agreed to resell
             a product at a specific, anticompetitive price, there is no Illi-
             nois Brick “pass on,” because the indirect purchaser is the first
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 11 of 16 Page ID #601
   Case:Case:
          18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92      Filed: Filed:
                                                  03/05/2020
                                                         03/27/2020
                                                                 Pages:
                                                                     Pages:
                                                                        16 16




             No. 18-3735                                                   11

             party to have paid the overcharge. This eliminates the Illinois
             Brick concerns about tracing passed-on overcharges. But that
             says nothing about allocating the right to sue. If anything, it
             reinforces the conclusion that the Providers hold that right on
             these facts.
                 Becton also claims that treating the conspiracy as the rele-
             vant entity in cases involving anticompetitive conduct other
             than price fixing would swallow the Illinois Brick rule entirely.
             It argues that allowing the conspiracy exception in cases such
             as this one would permit plaintiﬀs to circumvent Illinois Brick
             by asserting in every case that the defendant and the middle-
             man had formed a conspiracy together. But plaintiﬀs would
             do so at their peril: Federal Rule of Civil Procedure 11, 28
             U.S.C. § 1927 (counsel’s liability for costs incurred from vexa-
             tious and unreasonable conduct), and the court’s inherent au-
             thority all protect against such abuses. Furthermore, a com-
             plaint that does not lay out a plausible case for relief will be
             dismissed. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544
             (2007). A plaintiﬀ is not entitled to resort to frivolous accusa-
             tions of conspiracy to evade the Illinois Brick rule; the allega-
             tion must still reach the level of baseline plausibility.
                 We recognized in Paper Systems that a diﬀerent problem
             might arise in some cases: “[p]erhaps if a conspirator defects
             and sues its former comrade, that snitch would come to own
             the right to damages.” 281 F.3d at 632. Until that happens,
             however, we held that the plaintiﬀs “are entitled to collect
             damages from both the manufacturers and their intermediar-
             ies if conspiracy and overcharges can be established.” Id.
             Nothing in this case even hints at a distributor who defected
             and then sued, and so we have no need to explore this possi-
             bility further.
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 12 of 16 Page ID #602
   Case:Case:
          18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92      Filed: Filed:
                                                  03/05/2020
                                                         03/27/2020
                                                                 Pages:
                                                                     Pages:
                                                                        16 16




             12                                                    No. 18-3735

                 The district court thus erred in holding that the Illinois
             Brick rule bars the first purchasers outside of a conspiracy
             from suing under the antitrust laws except in cases where ver-
             tical price fixing is alleged. Provided that our plaintiﬀs have
             properly alleged a conspiracy, they may sue for whatever
             form of anticompetitive conduct they are able plausibly to al-
             lege.
                                             III
                 The mere fact that the Providers are proper antitrust plain-
             tiﬀs from the Illinois Brick standpoint does not resolve the
             question whether they have adequately alleged a conspiracy.
             We turn therefore to that question, beginning with their accu-
             sation that Becton conspired with its distributors.
                 The role of the distributors is critical to the Providers’ case.
             That is because the distributors are the entities from which the
             Providers purchased the products at issue. If the distributors
             were not part of the alleged conspiracy, then Providers’ case
             falls apart: no conspiracy, no direct purchaser status, no right
             to recover. The distributors would be the proper plaintiﬀs in
             such a situation and could sue Becton, as other distributors
             have done in other cases against Becton. See, e.g., In re Hypo-
             dermic Prods. Antitrust Litig., 484 F. App’x 669 (3d Cir. 2012).
                 In order to show an antitrust conspiracy, the Providers
             must prove that “the manufacturer and others had a con-
             scious commitment to a common scheme designed to achieve
             an unlawful objective.” Monsanto Co. v. Spray-Rite Service
             Corp., 465 U.S. 752, 768 (1984). In a case such as this one, where
             the plaintiﬀs allege that participants in a market at diﬀerent
             levels of the distribution chain entered into a conspiracy, the
             plaintiﬀs must show that similarly situated members of the
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 13 of 16 Page ID #603
   Case:Case:
          18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92      Filed: Filed:
                                                  03/05/2020
                                                         03/27/2020
                                                                 Pages:
                                                                     Pages:
                                                                        16 16




             No. 18-3735                                                    13

             conspiracy coordinated not only with the manufacturer, but
             also with each other. If the plaintiﬀs do not adequately allege
             this type of coordination, they have made, at best, an allega-
             tion of a number of diﬀerent conspiracies, not of a single con-
             spiracy.
                 The Providers allege that Becton and the distributors were
             members of a “hub-and-spokes conspiracy.” This type of con-
             spiracy requires a plaintiﬀ to allege both that there was a cen-
             tral coordinating party (the “hub”), and that each participant
             (along the “rim”) recognized that it was part of the greater
             arrangement, and it coordinated or otherwise carried out its
             duties as part of the broader group. In other words, a “hub-
             and-spokes conspiracy” requires a “rim” connecting the vari-
             ous horizontal agreements. See, e.g., In re Musical Instruments
             & Equip. Antitrust Litig., 798 F.3d 1186, 1192 (9th Cir. 2015). As
             applied to our case, the Providers must allege that the distrib-
             utors, in addition to coordinating with Becton, would not
             have attempted to inflate prices without assurance that each
             distributor was abiding by the agreement and behaving in the
             same way.
                 The complaint before us does not accomplish this. The
             Providers allege only that the distributors “enforce” the terms
             of the contracts that the GPOs negotiated and then assess the
             Providers an additional fee for the distributors’ services. The
             complaint has nothing to say about any involvement that the
             distributors may have in inflating the prices, or whether they
             coordinate among each other or with Becton or the GPOs as
             part of the conspiracy. The Providers ask us instead to find
             that the distributors are members of the conspiracy because
             they buy and sell the devices according to the terms of con-
             tracts that the GPOs allegedly negotiated in a crooked
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 14 of 16 Page ID #604
   Case:Case:
          18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92      Filed: Filed:
                                                  03/05/2020
                                                         03/27/2020
                                                                 Pages:
                                                                     Pages:
                                                                        16 16




             14                                                  No. 18-3735

             fashion. But this allegation is insuﬃcient to find a conspiracy
             between the distributors and Becton.
                 The Providers argue that we should not demand such di-
             rect evidence, and that there is enough here to infer an agree-
             ment among the distributors. They rely heavily upon Toys “R”
             Us, 221 F.3d 928, but that case does not support their position.
             We held in Toys “R” Us that in certain circumstances, an
             agreement between horizontally situated market participants
             can be inferred for the purpose of an antitrust conspiracy,
             even in the absence of an express agreement. In that case, Toys
             “R” Us had sent letters to major toy manufacturers, indicating
             that it would not carry the manufacturers’ toys unless the
             manufacturers agreed to withhold certain highly desirable
             toys from warehouse clubs. The FTC found that it would not
             have made economic sense for any individual manufacturer
             to capitulate to these demands, unless it knew that its com-
             petitors would also play along. Id. at 935. That finding, we
             concluded, was supported by substantial evidence. It was
             thus permissible to infer that even if the manufacturers did
             not expressly agree to join a conspiracy with one another, they
             had functionally joined the conspiracy because they were as-
             sured that their competitors would all follow the same anti-
             competitive strategy.
                 Here, by contrast, the Providers have not alleged that the
             distributors engaged in parallel conduct, much less that they
             coordinated their actions to engage in illegal activity. In their
             complaint, the Providers list three activities they say the dis-
             tributors have undertaken “in furtherance of the conspiracy.”
             First, the distributors agree to distribute Becton’s products
             pursuant to anticompetitive contractual terms. Second, the
             distributors enforce Becton’s penalty pricing system, which
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 15 of 16 Page ID #605
   Case:Case:
          18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92      Filed: Filed:
                                                  03/05/2020
                                                         03/27/2020
                                                                 Pages:
                                                                     Pages:
                                                                        16 16




             No. 18-3735                                                      15

             penalizes the healthcare providers if they switch to a diﬀerent
             manufacturer. Third, the distributors make payments to the
             GPOs based on the volume of sales under the contracts.
                 These allegations, whether taken alone or together, do not
             suﬃce to describe a hub-and-spokes conspiracy. All the Pro-
             viders have alleged is that the distributors buy and sell the
             devices in accordance with the terms of the contracts that the
             GPOs have negotiated. They have made no argument that the
             distributors played any role in setting the anticompetitive
             pricing or that there was any quid pro quo according to which
             Becton compensated them for participating in the alleged an-
             titrust conspiracy. The fact that the distributors pay a fee to
             the GPOs for the latter’s role in negotiating the contracts is not
             anticompetitive conduct on its own; indeed, it is to be ex-
             pected. Without an allegation that the distributors have par-
             ticipated in the conspiracy or knowingly engaged in parallel
             anticompetitive conduct, the Providers cannot sue the distrib-
             utors under the antitrust laws.
                 As the complaint now stands, the Providers have not
             shown that the distributors made a conscious commitment to
             participate in an illegal scheme. Without any allegation that
             the distributors coordinated with Becton to profit from the an-
             ticompetitive scheme, their case is barred under Illinois Brick.
                 In a last-gasp eﬀort, the Providers argue that they should
             be given a chance to amend their complaint, given the legally
             flawed and relatively unexplored reason that underlay the
             district court’s ruling. The United States, appearing as amicus
             curiae, agrees that the district court’s Illinois Brick analysis was
             incorrect and supports vacating the district court’s judgment
             and remanding for further proceedings. The distributors con-
             tend in response that the Providers have waived the
Case 3:18-cv-01059-NJR Document 130-1 Filed 03/30/20 Page 16 of 16 Page ID #606
   Case:Case:
          18-3735
               18-3735
                    Document:
                        Document:
                              00713589500
                                   92      Filed: Filed:
                                                  03/05/2020
                                                         03/27/2020
                                                                 Pages:
                                                                     Pages:
                                                                        16 16




             16                                                     No. 18-3735

             opportunity to amend their complaint, because they did not
             focus on Illinois Brick’s application to conspiracies in their
             opening brief. But the opening brief did cite Paper Systems, it
             did discuss the rule that direct purchasers from antitrust con-
             spiracies are entitled to sue under Illinois Brick, and it stressed
             the conspirators’ joint and several liability. This is more than
             enough to avoid waiver in this court. The district court, too,
             extensively discussed what it called a conspiracy exception,
             and so there was no waiver at that level either.
                 What the Providers could not have foreseen was the dis-
             trict court’s categorical rejection of Illinois Brick for the type of
             anticompetitive activity they were alleging—a rejection that
             did not depend on any additional detail about the structure
             of the conspiracy. Now that we have straightened out the Illi-
             nois Brick side of things, we conclude that the Providers
             should have an opportunity to file an amended complaint,
             provided that they believe they can adequately plead that the
             distributors were part of the putative conspiracy. Any such
             amended complaint should also plausibly indicate (if possi-
             ble) how, if at all, the GPOs might be liable.
                                             IV
                 We VACATE the judgment of the district court and REMAND
             for further proceedings in accordance with this opinion.
